       Case 3:20-cv-08243-WHO Document 17 Filed 12/14/20 Page 1 of 5




 1 BLOCK & LEVITON LLP
   Whitney E. Street (CA Bar No. 223870)
 2 100 Pine Street, Suite 1250
   San Francisco, CA 94111
 3 Telephone: (415) 968-1852
   Fax: (617) 507-6020
 4 Email: whitney@blockleviton.com

 5 LOWEY DANNENBERG, P.C.
   Andrea Farah (pro hac vice forthcoming)
 6 Christian Levis (pro hac vice forthcoming)
   44 South Broadway, Suite 1100
 7 White Plains, NY 10601
   Telephone: (914) 997-0500
 8 Fax: (914) 997-0035
   Email: afarah@lowey.com
 9         clevis@lowey.com
10 Attorneys for Plaintiff and the
   Proposed Class
11

12
                                   UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
14
     PAUL HESSONG, on Behalf of Himself                   Case No. 3:20-CV-08243-WHO
15   and All Others Similarly Situated,
16                                                        STIPULATION AND ORDER TO
                    Plaintiff,                            VACATE INITIAL CASE
17                                                        MANAGEMENT CONFERENCE,
             v.
                                                          RESET ALL RELATED DEADLINES,
18                                                        AND EXTEND DEFENDANTS’ TIME
     PINTEREST, INC., BEN SILBERMANN                      TO ANSWER OR OTHERWISE
19   and TODD MORGENFELD,                                 RESPOND TO THE COMPLAINT
20                  Defendants.
21

22

23

24

25

26

27
                                     STIP. AND [PROPOSED] ORDER TO VACATE
28                                           CMC AND EXTEND TIME TO
                                              RESPOND TO COMPLAINT
                                            CASE NO.: 3:20-CV-08243-WHO
        Case 3:20-cv-08243-WHO Document 17 Filed 12/14/20 Page 2 of 5




 1          WHEREAS, on November 23, 2020, plaintiff Paul Hessong (“Hessong”) filed a putative

 2 securities class action complaint (the “Complaint”) against defendants Pinterest Inc., Ben

 3 Silbermann, and Todd Morgenfeld (collectively, “Defendants”) (ECF No. 1);

 4          WHEREAS, the undersigned counsel for Defendants has agreed to accept service of the

 5 Complaint, subject to a reservation of all rights, claims, and defenses, including defenses to

 6 jurisdiction, other than a defense to the sufficiency of service of the Complaint;

 7          WHEREAS, the Complaint asserts federal securities claims arising under the Securities

 8 Exchange Act of 1934, which is governed by the Private Securities Litigation Reform Act of 1995
 9 (the “PSLRA”), 15 U.S.C. § 78u-4, et seq.;

10          WHEREAS, the PSLRA provides a procedure for the appointment by the Court of a lead
11 plaintiff and lead counsel after the expiry of 60-day notice period following the public notice of the

12 filing of an initial securities class action and for which opening briefs are to be filed on or before

13 the statutory deadline of January 22, 2021 (15 U.S.C. § 78u-4(a)(3));

14          WHEREAS, lead plaintiff and lead counsel will not be appointed until after the completion
15 of briefing on any lead plaintiff motions, and accordingly it is unclear at this time who will ultimately

16 have the authority to act on behalf of the putative class, and whether the court-appointed lead

17 plaintiff will file an amended complaint, a consolidated complaint, or stand on the initial complaint

18 filed herein;

19          WHEREAS, on November 24, 2020, this Court issued an Order Setting Initial Case

20 Management Conference And ADR Deadlines, which scheduled an Initial Case Management

21 Conference on February 23, 2021, a Rule 26(f) and Rule 26(a) disclosure deadline on February 16,

22 2021, and Alternative Dispute Resolution (“ADR”) deadlines on February 2, 2021 (ECF No. 4);

23          WHEREAS, pursuant to the PSLRA (15 U.S.C. § 78u-4(b)(3)(B)), “all discovery and other

24 proceedings shall be stayed during the pendency of any motion to dismiss, unless the court finds

25 upon the motion of any party that particularized discovery is necessary”;

26
                                                        2
27                                   STIP. AND [PROPOSED] ORDER TO VACATE
                                             CMC AND EXTEND TIME TO
28                                            RESPOND TO COMPLAINT
                                            CASE NO.: 3:20-CV-08243-WHO
       Case 3:20-cv-08243-WHO Document 17 Filed 12/14/20 Page 3 of 5




 1          WHEREAS, in Medhekar v. U.S. District Court, 99 F.3d 325, 328-29 (9th Cir. 1996), the

 2 Ninth Circuit Court of Appeals held that the initial disclosure requirements of Rule 26(a)(1) are

 3 “discovery” for purposes of the PSLRA’s stay provision, and that such disclosures must be stayed

 4 pending the disposition of a motion to dismiss in an action covered by the PSLRA;

 5          WHEREAS, to avoid unnecessary expense to the parties and unnecessary expenditure of

 6 time by the Court prior to the appointment of lead plaintiff and lead counsel and the filing of an

 7 amended complaint, a consolidated compliant, or the designation of an operative complaint, the

 8 parties have agreed, subject to the Court’s approval, that Defendants should not respond to the
 9 Complaint;

10          WHEREAS, the parties believe that holding a Case Management Conference or ADR
11 proceedings prior to the anticipated filing or designation of an operative complaint and any response

12 thereto would result in duplicative effort and waste of judicial resources; and

13          WHEREAS, no party has previously requested or received time for an extension to answer
14 or otherwise respond to the Complaint.

15          NOW, THEREFORE, THE PARTIES HEREBY STIPULATE AND AGREE, through their
16 respective counsel, subject to the approval of the Court, as follows:

17          1.      Defendants’ counsel identified below are authorized to accept, and hereby do accept,
18 service of the Complaint (ECF No. 1) on behalf of Defendants, and expressly reserve all rights,

19 claims, and defenses, including defenses related to jurisdiction, other than a defense as to the

20 sufficiency of service of process of the Complaint.

21          2.     Defendants shall not be required to answer, move, or otherwise respond to the

22 Complaint, and shall not waive any rights, arguments, or defenses by failing to answer, move, or

23 otherwise respond to the Complaint.

24          3.     In the event that any substantially similar additional complaints are filed against the

25 Defendants arising out of the facts and circumstances alleged in the initial complaint, Defendants

26 shall likewise not be required to answer, move, or otherwise respond to those additional complaints,

27
                                                      3
28                                  STIP. AND [PROPOSED] ORDER TO VACATE
                                            CMC AND EXTEND TIME TO
                                             RESPOND TO COMPLAINT
                                           CASE NO.: 3:20-CV-08243-WHO
       Case 3:20-cv-08243-WHO Document 17 Filed 12/14/20 Page 4 of 5




 1 and shall not waive any rights, arguments, or defenses by failing to answer, move, or otherwise

 2 respond to those additional complaints, until after a lead plaintiff is appointed.

 3          4.      Within fourteen (14) days of the entry of an order appointing lead plaintiff and lead

 4 counsel, lead counsel and counsel for Defendants shall submit to the Court a proposed schedule for

 5 filing an amended complaint or designating the operative complaint and for any answer, motion or

 6 other response thereto.

 7          5.      The Initial Case Management Conference currently scheduled for February 23, 2021,

 8 along with all other deadlines in the Order Setting Initial Case Management Conference and ADR
 9 Deadlines, shall be vacated and reset after the appointment of lead plaintiff and lead counsel.

10          IT IS SO STIPULATED
11                                                Respectfully Submitted,
12
            Date: December 9, 2020
13          San Francisco, CA                     BLOCK & LEVITON LLP
14                                                By: /s/ Whitney E. Street
                                                  Whitney E. Street (CA Bar No. 223870)
15                                                100 Pine Street, Suite 1250
                                                  San Francisco, CA 94111
16                                                Telephone: (415) 968-1952
                                                  Fax: (617) 507-6020
17
                                                  Email: whitney@blockleviton.com
18
                                                  LOWEY DANNENBERG, P.C.
19                                                Andrea Farah (pro hac vice forthcoming)
                                                  Christian Levis (pro hac vice forthcoming)
20                                                44 South Broadway, Suite 1100
                                                  White Plains, New York 10601
21
                                                  Telephone: (914) 997-0500
22                                                Fax: (914) 997-0035
                                                  Email: afarah@lowey.com
23                                                        clevis@lowey.com
24                                                Attorneys for Plaintiff and the Proposed Class
25

26

27
                                                       4
28                                  STIP. AND [PROPOSED] ORDER TO VACATE
                                            CMC AND EXTEND TIME TO
                                             RESPOND TO COMPLAINT
                                           CASE NO.: 3:20-CV-08243-WHO
        Case 3:20-cv-08243-WHO Document 17 Filed 12/14/20 Page 5 of 5




            Date: December 9, 2020                 By: /s/ Boris Feldman
 1          Menlo Park, CA                         BORIS FELDMAN, State Bar No. 128838
 2                                                 Boris.feldman@freshfields.com
                                                   DORU GAVRIL, State Bar No. 282309
 3                                                 doru.gavril@freshfields.com
                                                   DREW LIMING, State Bar No. 305156
 4                                                 drew.liming@freshfields.com
                                                   FRESHFIELDS BRUCKHAUS DERINGER US LLP
 5
                                                   2710 Sand Hill Road
 6                                                 Menlo Park, CA 94025
                                                   Telephone: (650) 618-9250
 7

 8                                                 MARY EATON (pro hac vice forthcoming)
                                                   mary.eaton@freshfields.com
 9                                                 601 Lexington Avenue, 31st Floor
                                                   New York, NY 10022
10
                                                   Telephone: (212) 277-4001
11
                                                   Attorneys for Defendants Pinterest Inc.,
12                                                 Ben Silbermann, and Todd Morgenfeld
13
                                   CIVIL L.R. 5-1(i)(3) ATTESTATION
14

15          I, Whitney E. Street, am the ECF user whose ID and password are being used to file this
16 STIPULATION AND [PROPOSED] ORDER TO VACATE INITIAL CASE MANAGEMENT

17 CONFERENCE, RESET ALL RELATED DEADLINES, AND EXTEND DEFENDANTS’ TIME

18 TO ANSWER OR OTHERWISE RESPOND TO THE COMPLAINT. In compliance with Civil

19 Local Rule 5-1(i)(3), I hereby attest that counsel for all parties have concurred in this filing.

20

21 Dated: December 9, 2020                                         By:    /s/ Whitney E. Street
                                                                          Whitney E. Street
22

23
                                                            ORDER
24
            Pursuant to the Stipulation, IT IS SO ORDERED.
25

26 Dated: ____________________
            December 14, 2020                                      _____________________________
                                                                   The Hon. William H. Orrick
27
                                                                   U.S. District Judge
                                                        5
28                                   STIP. AND [PROPOSED] ORDER TO VACATE
                                             CMC AND EXTEND TIME TO
                                              RESPOND TO COMPLAINT
                                            CASE NO.: 3:20-CV-08243-WHO
